Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael Kucher. (Reg # 69114) on 2/14/2022.

The application has been amended as follows: 

Claim 1. (Currently Amended) An advanced driver assistance device comprising: 
a plurality of image acquisition units configured to acquire images of a road; 

connect to the plurality of image acquisition units, respectively; and 
recognize lanes from the acquired images of the road; 
a controller configured to: 
determine whether at least one lane recognizer of the plurality of lane recognizers is faulty and whether at least one image acquisition unit connected to the at least one lane recognizer among the plurality of image acquisition units is faulty by comparing each of lane information recognized by the plurality of lane recognizers; and
control to output failure information when the at least one lane recognizer and the at least one image acquisition unit are determined to have the failure; and 
an output unit configured to output the failure information, wherein the plurality of image acquisition units includes a first image acquisition unit configured to acquire a first image of the road and a second image acquisition unit configured to acquire a second image of the road, wherein, when each of the lane information recognized by the plurality of lane recognizers is compared, the controller is configured to: 
identify an image acquisition unit having a smallest view between a view of the first image acquisition unit and a view of the second image acquisition unit; 
identify distance information of the road corresponding to the smallest view of the identified image acquisition unit; 
identify the first image of [[ the first image acquisition unit that is acquired at the same position of the road where the second image is acquired based on time information of the second image acquired by the 
compare a first lane with a second lane.  

Claim 6. (Currently Amended) A vehicle comprising: 
a first image acquisition unit configured to acquire a first image of a road; 
a second image acquisition unit configured to acquire a second image of the road; 
a first lane recognizer configured to recognize a first lane in the first image; 
a second lane recognizer configured to recognize a second lane in the second image; 
a detector configured to detect a driving speed; and 
a controller configured to: 
determine whether at least one of the first lane recognizer or the first image acquisition unit has a failure by comparing the first lane with the second lane; and
determine whether the vehicle deviates a lane based on the second lane when it is determined that at least one of the first lane recognizer or the first image acquisition unit has the failure, wherein, when comparing the first lane and the second lane, the controller is configured to: 
identify an image acquisition unit having a smallest view between a view of the first image acquisition unit and a view of the second image acquisition unit; 
identify distance information of the road corresponding to the smallest view of the identified image acquisition unit; 
[[ the first image acquisition unit that is acquired at the same position of the road where the second image is acquired based on time information of the second image acquired by the second image acquisition unit, the identified distance information, length information of a vehicle body and the driving speed detected by the detector; and compare the first lane with the second lane.  

Claim 16. (Currently Amended) A method for controlling a vehicle, the method comprising: 
acquiring, by a first image acquisition unit, a first image of a road while traveling;
acquiring, by a second image acquisition unit, a second image of the road while traveling; 
recognizing, by a first lane recognizer, a first lane in the acquired first image;
recognizing, by a second lane recognizer, a second lane in the acquired second image; 
determining, by a controller, whether at least one of the first lane recognizer or the first image acquisition unit has a failure by comparing the first lane with the second lane; and 
outputting failure information when at least one of the first lane recognizer or the first image acquisition unit is determined to have the failure, wherein comparing the first lane and the second lane further comprises: 
identifying an image acquisition unit having a smallest view between a view of the first image acquisition unit and a view of the second image acquisition unit: 
smallest view of the identified image acquisition unit, 
identifying the first image of [[ the first image acquisition unit that is acquired at the same position of the road where the second image is acquired based on time information of the second image acquired by the second image acquisition unit, the identified distance information, length information of a vehicle body and a driving speed detected by a detector; and 
comparing the first lane with the second lane.  

 The following is an examiner’s statement of reasons for allowance: In view of the amendments/remarks filed on 12/23/2021, all prior rejections/objections are withdrawn and claims 1-9, 12-17 and 19-20 are allowed.

Regarding independent claims 1, 6 and 16, none of the cited arts in combination disclose or suggests at least the “identify an image acquisition unit having a smallest view between a view of the first image acquisition unit and a view of the second image acquisition unit; identify distance information of the road corresponding to the smallest view of the identified image acquisition unit; identify the first image of the first image acquisition unit that is acquired at the same position of the road where the second image is acquired based on time information of the second image acquired by the second image acquisition unit, the identified distance information, length information of a vehicle body and a driving speed detected by a detector; and compare the first lane with the second lane”, therefore claims 1, 6 and 16 are allowed. Dependent claims 2-5, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669